Judgment, Supreme Court, Bronx County (Marro, J., at trial; *523Kapelman, J., at sentence), rendered on July 18, 1979, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the first degree, and sentencing him to concurrent indeterminate terms of imprisonment of from 20 years to life, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to concurrent indeterminate terms of imprisonment of from 15 years to life and, as thus modified, the judgment is otherwise affirmed. Considering all the relevant facts in the record and the defendant’s background, we find the sentence excessive to the extent indicated. We find no merit to the other points raised in the defendant’s briefs. Concur — Sandler, J. P., Sullivan, Carro, Markewich and Bloom, JJ.